Dear Mr. Joseph:
You have requested an opinion from this office concerning insurance premiums paid by the Assessor's Office for coverage for employees and their dependents.  Specifically, you ask whether the assessor may pay the total premium for himself and his dependents as well as for his employees and their dependents. It is the opinion of this office that you, as assessor may pay 100% of the insurance premiums for you employees.  You may, however, pay only 50% of the insurance premiums for the dependents of you and your employees.
LSA-R.S. 47:1923 provides the authority for assessors to contract separately or jointly for insurance as well as for the payment of premiums.  It provides as follows:
      A. The assessor in each of the several parishes of the state may make contracts separately, or jointly through the insurance committee elected by the voting members of the Louisiana Assessors' Association to administer the Assessors' Insurance Fund, for group life and accidental death and dismemberment, group health, accident, dental, hospital, surgical and other medical expense insurance, with any insurance company legally authorized to do business in this state, for the purpose of insuring the assessors and the assessors' employees and the dependents of the assessors and assessors' employees under a policy or policies of group insurance covering such persons.  The assessor may pay out of the assessor's salary and expense fund the total insurance contract premium or charges for the assessors and the assessors' employees and a portion of the premium or charges for such contracts for dependents of the assessors and assessors' employees, not to exceed fifty percent of the premium. The remaining portion of the dependents' premiums shall be paid by the insured persons; provided that no reductions of such contributions to any premiums are to be made on contracts heretofore written and continued in force.  Where the assessor and his employees are insured jointly under a group plan administered by the Assessors' Insurance Fund, a fee for the cost of administering the Assessors' Insurance Fund may be paid by the assessor out of the assessor's salary and expense fund when covered by such insurance.  The contributions of the insured persons to the premiums of their dependents for such insurance may be deducted by the assessor from the salaries of such persons, when authorized by them so to do, and the total premium and administrative fee remitted by him to the Assessors' Insurance Fund if insured under a plan administered by said fund, or direct to the insurance company with whom the assessor and his employees are insured separately.
      B. The dependents of the assessor and his employees may be insured under group policies which provide life, dental, hospital, surgical and medical expense insurance.  The contributions of the insured persons to the premiums for such insurance may be deducted by the assessor from the salaries of the persons insured when authorized by the respective persons so to do; provided further that no reductions of contributions are to be made on contracts heretofore written and continued in force; and provided further that said premium must be paid out of funds included in their respective budgets.  (Emphasis added.)
Thus, an assessor may pay out of his salary and expense fund the total insurance premium or charges for himself and his employees.  He is also authorized to pay out  of this fund a portion of the premium or charges for dependents of himself and of his employees in an amount not to exceed fifty percent of the premium.
Sincerely,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: J. MARVIN MONTGOMERY Assistant Attorney General
JMR:rjh 0447l